Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 35-72 of P. Geigle et al., US 17/267,923 (August 14, 2019) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 35 and 36, drawn to a compound characterized by any one of General Formulas (1) - (6);

Group (II)	claims 35, 37, 38 and 39 drawn to a composition, comprising at least one compound of Group I (claim 35) or where the composition comprises:
(a) at least one compound according to Formula (1), 

(b) at least one compound according to Formula (2),

(c) at least one compound according to Formula (3), 

(d) at least one compound according to Formula (4), 

(e) at least one compound according to Formula (5), or 

(f) at least one compound according to Formula (6), or

where the composition is an aqueous composition;



(a) at least one compound of Formula (1) (b) (reduced state) and at least one corresponding compound of Formula (1) (a) (oxidized state),

(b) at least one compound of Formula (2)(b) (reduced state) and at least one corresponding compound of Formula (2(a) (oxidized state),

(c) at least one compound of Formula (3)(b) (reduced state) and at least one corresponding compound of Formula (3) (a) (oxidized state),

(d) at least one compound of Formula (4) (b) (reduced state) and at least one corresponding compound of Formula (4) (a) (oxidized state),

(e) at least one compound of Formula (5) (b) (reduced state) and at least one corresponding compound of Formula (5) (a) (oxidized state), or

(f) at least one compound of Formula (6) (b) (reduced state) and at least one corresponding compound of Formula (6) (a) (oxidized state);

Group (IV)	claims 41, 42 and 43 and 64 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, and further, (claim 43) wherein the starting material is lignocellulosic material, crude oil, coal, or pure organic substances where step (1) comprises the sub-steps of:
(1.1)	providing a lignocellulosic material,
(1.2)	subjecting the lignocellulosic material to (a) a Kraft process or (b) a sulfite process, and
(1.3)	separating the pulp from the process stream obtainable from the pulping process in sub-step (1.2);



(a)	oxidative cracking of the modified lignin-derived components in the presence of a heterogeneous or homogeneous catalyst, comprising a metal ion or a metalloid component; or 
(b)	reductive cracking of the modified lignin-derived components in the presence of a heterogeneous or homogeneous catalyst, comprising a metal ion or metalloid component; or 
(c)	subjecting the modified lignin-derived components to electro-oxidation in alkaline or acidic solution; or 
(d)	non redox cracking of the modified lignin-derived components in the presence of a heterogeneous or homogeneous catalyst, comprising a metal ion or a metalloid component

Group (VI)	claims 41, 42 and 45-48 and 64 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, wherein the precursor compound(s) comprise at least one aromatic ring;
Group (VII)	claims 41, 42 and 49-54 and 64 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, wherein step (4) (of claim 42) comprises the sub-steps of:
(4.1)	isolating the at least one precursor compound;
(4.2)	oxidizing the at least one precursor compound; and/or
(4.3)	purifying the at least one precursor compound

Group (VIII)	claims 41, 42 and 49, 551, 56 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, wherein step (4) (of claim 42) comprises the sub-steps of:
(4.1)	isolating the at least one precursor compound;
(4.2)	oxidizing the at least one precursor compound; and/or
(4.3)	purifying the at least one precursor compound, and

wherein the purification step (4.3) comprises an extraction method;

Group (IX)	claims 41, 42 and 49, 572, 58, 59 and 64 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, wherein step (4) (of claim 42) comprises the sub-steps of:
(4.1)	isolating the at least one precursor compound;
(4.2)	oxidizing the at least one precursor compound; and/or
(4.3)	purifying the at least one precursor compound, and

wherein the at least one quinone or hydroquinone precursor compound is further subjected to a transformation step (4.4), thereby obtaining an o-phenylendiamine precursor compound; or
subjecting the at least one quinone or hydroquinone precursor compound to a condensation step (5), and a further purification step to obtain at least one condensation product or
wherein the condensation step (5) comprises subjecting a quinone or hydroquinone precursor compound, obtained from step (4.1), (4.2) or (4.3), to a condensation reaction with an o-phenylenediamine precursor compound, obtained from step (4.4), to obtain at least one compound according to General Formula (1) - (6) of claim 1;
Group (X)	claims 41 and 60-62 drawn to the method of claim 41, further comprising step (f) of modifying the at least one condensation product 
Group (XI)	claims 41, 42 and 63 and 64 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, further comprising by its steps (5) or (6) a reaction selected from the group consisting of the reactions listed in claim 63
Group (XII)	claims 41, 42 and 65 drawn to a method for preparing the compound of Group (I) or a composition thereof according to steps (1)-(6) of claim 42, further comprising after step (5) - (6) a step (7) of providing the obtained compound(s) or a composition as a redox flow battery electrolyte
Group (XIII)	claim 66 and 67 drawn to a  compound or a composition comprising the compound, obtainable by a method of claim 42
3, 694, drawn to a redox flow battery electrolyte solution, comprising the compound characterized by any one of General Formulas (1) - (6);
Group (XV)	claims 35 and 705, 716, 72 drawn to a compound characterized by any one of General Formulas (1) - (6), wherein the compound is employed in a redox flow battery;

Applicant is invited to call the Examiner to propose alternative restriction strategies.  


Election of Species

If any of Groups (I), (II), or (IV)-(XV) are elected then election of a single disclosed chemical compound species of a compound characterized by any one of General Formulas (1) - (6) is required.  

If Groups (II) is elected then election of:

a single disclosed species of a compound characterized by any one of General Formulas (1) - (6) in a reduced state; and 

a single disclosed species of a compound characterized by any one of General Formulas (1) - (6) in an oxidized state, is required,

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

Species of compounds characterized by any one of General Formulas (1) - (6) are disclosed in the specification at pages 171-246.  


Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

In the instant case, Groups (I)-(II) lack unity of invention because even though the inventions of these groups require the common technical feature of 

a compound characterized by any one of General Formulas (1) - (6)

this technical feature is not a special technical feature because it does not make a contribution over J. Winsberg et al., 1 ACS Energy Letters, 976-980 (2016).  Winsberg discloses that the combination of 2,2,6,6-tetramethylpiperidinyl-N-oxyl and phenazine yields an organic redox-active material for redox-flow battery applications.  Winsberg at Abstract.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Winsberg at page 977, Fig. 2 a).  The above Winsberg compound 7 meets each and every limitation of a compound characterized by any one of General Formulas (1) - (6) (that is, a compound of general formula (1)(a) of claim 35, where R1 and R5 are -OH and the remaining R are H). As such, the common technical feature of a compound characterized by any one of General Formulas (1) - (6) is not a special technical feature. 

Potential Rejoinder -- Linking Claim(s)

Certain claims are considered as linking claims among the inventions.  MPEP § 809.  Linking claims are those that are common between groups of invention.  For example, claim 42 links inventions (IV)-(IX), (XI) and (XII).  Non-elected claims shall be considered for rejoinder as follows.  MPEP § 809.  

Upon the indication of allowability of a linking, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 



Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Potential Rejoinder Between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species

This application contains claims directed to more than one chemical compound species of arylsulfonic acid amine salt.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action to a species election as follows.  

If any of Groups (I), (II), or (IV)-(XV) are elected then election of a single disclosed chemical compound species of a compound characterized by any one of General Formulas (1) - (6) is required.  

If Groups (II) is elected then election of:

a single disclosed species of a compound characterized by any one of General Formulas (1) - (6) in a reduced state; and 

a single disclosed species of a compound characterized by any one of General Formulas (1) - (6) in an oxidized state, is required,

to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

Species of compounds characterized by any one of General Formulas (1) - (6) are disclosed in the specification at pages 171-246.  

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions 

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It appears that the dependency of claim 55 on claim 42 is typographically incorrect and Applicant intends claim 55 to be dependent upon claim 49.  
        
        2 It appears that the dependency of claim 57 on claim 42 is typographically incorrect and Applicant intends claim 57 to be dependent upon claim 49.  
        
        3 It appears that the dependency of claim 68 on claim 1 is typographically incorrect and Applicant intends claim 68 to be dependent upon claim 35.  
        
        4 For the purposes of restriction, it is assumed that Applicant intends claim 69 to depend from claim 68.  
        
        5 It appears that the dependency of claim 70 on claim 1 is typographically incorrect and Applicant intends claim 70 to be dependent upon claim 35.  
        
        6 It appears that the dependency of claim 71 on claim 1 is typographically incorrect and Applicant intends claim 71 to be dependent upon claim 35.